JUSTICE McGLOON, dissenting: I respectfully dissent from my colleagues’ opinion for two reasons. First, I believe that defendant should have been allowed to impeach plaintiff at trial with inconsistent statements made in her verified complaint. Second, the trial court should have ordered plaintiff, defendant, and the child to submit to blood tests, including the Human Leucocyte Antigen test pursuant to the Act on Blood Tests to Determine Paternity. Ill. Rev. Stat. 1981, ch. 40, pars. 1401 through 1407. Very recently, this court held that admissions contained in original verified pleadings remain binding and conclusive on the pleader despite subsequent inconsistent amendments. (American National Bank & Trust Co. v. Erickson (1983), 115 Ill. App. 3d 1026, 452 N.E.2d 3.) Earlier Illinois cases establish that formal admissions in pleadings are judicial admissions conclusive on the pleader, which have the effect of withdrawing a fact from issue. (Gagne v. Village of LaGrange (1976), 36 Ill. App. 3d 864, 345 N.E.2d 108.) The binding nature of such admissions is not altered by later inconsistent assertions. (Gagne.) Moreover, inconsistent statements contained in an original verified pleading may be used to impeach a party who takes the stand. People ex rel. Mullin v. Williams (1957), 13 Ill. App. 2d 164, 141 N.E.2d 645. In the instant case, the complaint filed by plaintiff contained her unequivocal statement that she did not receive support from defendant during her pregnancy. It was sworn to and was signed twice by plaintiff. However, at trial, plaintiff testified that on a number of occasions during her pregnancy, defendant left money in a mailbox for her. The money, plaintiff testified, was intended to support her during pregnancy. This evidence, which directly contradicts the sworn statements contained in plaintiffs verified complaint, was allowed to be introduced at trial. Defendant’s attempt to impeach plaintiff by use of her verified complaint was not allowed. Demonstrating the incredibility of a "witness, including a party to an action, by the introduction of an inconsistent statement is a fundamental right firmly established in our case law. Sommese v. Maling Brothers, Inc. (1966), 36 Ill. 2d 263, 222 N.E.2d 468. The facts in the present case are largely, if not entirely, within the plaintiff’s knowledge. Here, as in Petru v. Petru (1954), 4 Ill. App. 2d 1, 123 N.E.2d 352, it must be assumed that plaintiff knew what she was doing when she swore to the truth of the statements contained in her complaint. I must conclude, as did the court in Petru, that plaintiff’s abandonment of the charge contained in the body of her verified complaint impaired her credibility. Defendant should have been allowed to bring this fact to the attention of the jury. The trial court’s ruling denied defendant such an opportunity and constituted reversible error. For these reasons, I would reverse and remand the cause for further proceedings.